In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-1055
AYESHA KHAN,
                                                  Plaintiff-Appellant,

                                 v.

MIDWESTERN UNIVERSITY, an Illinois
not-for-profit corporation,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:14-CV-09539 — John Robert Blakey, Judge.
                     ____________________

  ARGUED NOVEMBER 6, 2017 — DECIDED JANUARY 16, 2018
                     ____________________

   Before BAUER, KANNE, and ROVNER, Circuit Judges.
    ROVNER, Circuit Judge. Ayesha Khan struggled academi-
cally in medical school from the outset. She failed three of
her courses in her first year of medical school at The Chicago
College of Osteopathic Medicine at Midwestern University.
Ordinarily, under the school policy, this would permit the
school administrators to dismiss her from the program. They
opted not to do so. Instead, they gave Khan a second oppor-
2                                                 No. 17-1055

tunity to prove herself able to satisfactorily complete the
program. She was able to pass the classes on her second try
the following year, but she continued to fail new classes in
the second year (Block II) of her medical school curriculum.
This time, however, she was pregnant and after being ex-
pelled, she sued the University, claiming that it had violated
the Rehabilitation Act by failing to accommodate her preg-
nancy-related disabilities. The University filed a motion for
summary judgment arguing that even if all the facts she al-
leged were true, she was not otherwise qualified for the
medical school program.
                                I.
    Because this case comes to us as an appeal of a grant of
summary judgment, we take all of the facts and reasonable
inferences in the light most favorable to Khan, and look to
see whether given those facts, the motion can be granted as a
matter of law. See Aguilar v. Gaston-Camara, 861 F.3d 626, 630
(7th Cir. 2017). We must resist the trap of assessing the cred-
ibility of witnesses, choosing between competing inferences
or balancing the relative weight of conflicting evidence. Or-
ton-Bell v. Indiana, 759 F.3d 768, 773 (7th Cir. 2014). Some-
times a party makes that task difficult either by lodging
speculative claims or engaging in a pattern of behavior that
suggests dishonesty. Payne v. Pauley, 337 F.3d 767, 771 (7th
Cir. 2003). Nevertheless we must remain true to our task on
summary judgment and take the facts in the light most fa-
vorable to Khan. Id. According to Khan, one of her profes-
sors, upon learning of her pregnancy, told her that “preg-
nancy is a full time job that required [her] to sit at home and
No. 17-1055                                                              3

play mommy.” R. 59-2 at 2, Page ID 496; R. 59-1 at 10, Page
ID 477. 1 Even assuming, as we must for purposes of this mo-
tion, that the comment was uttered, we must assess whether
it has any legal relevance for a candidate who, at the time it
occurred, had already failed more courses than permitted for
students in the program. In other words, “the plain language
of Fed. R. Civ. P. 56(c) mandates the entry of summary
judgment … against a party who fails to make a showing
sufficient to establish the existence of an element essential to
that party’s case, on which that party will bear the burden of
proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). It is Midwestern’s burden to demonstrate that there
are no genuine disputes as to any facts that are material to
Khan’s discrimination claim. Id.
    Whatever the nature of the discrimination, it has no legal
relevance if Khan was not otherwise qualified, with or with-
out accommodations, for the program. The University alleg-
es that she was not. The facts that are relevant to this in-
quiry, therefore, are those regarding her academic perfor-



1 We pause here to note the difficulties the court had in locating the Uni-
versity’s references to the record. Throughout its brief the University
cites to Record number 58 for the Defendant’s Separate Statement of Un-
disputed Material Facts in Support of its Motion for Summary Judgment,
along with attached exhibits. This document appears at Record number
57 in the district court docket. Likewise, the University cites to record
number 63 for multiple facts. We believe the University meant to refer to
Record number 64, which is the opinion and order of the court. We em-
phasize here how important it is for the court (and the parties) to have
accurate citations to the record lest the court guess incorrectly to what
the party is referring.
4                                                  No. 17-1055

mance and the policies and practices of the school regarding
academic achievement and promotions.
    We begin with the latter. Anytime a student fails a class
at the University, the University’s Preclinical Promotions
Committee (Committee) reviews that student’s academic
progress. According to University policy, each course failure
results in an accumulation of “failure equivalents.” The Uni-
versity runs on a quarter system, so that if a course is taught
over one quarter and the student fails that course, she accu-
mulates one failure equivalent. If the course is taught over
two quarters and the student fails, then she will receive two
failure equivalents, and so on. If a student accumulates one
failure equivalent, the Promotions Committee usually re-
quires the student to repeat that course before she can pro-
gress in her studies. If a student accumulates three failure
equivalents in a single academic year or four failure equiva-
lents spanning more than one year, the usual practice is that
the Promotions Committee dismisses the student. See R. 57-1
at 20, Page ID 214.
    Khan matriculated in August 2010. Block I of the medical
school program (the first year program) contained sixteen
courses. Khan failed three of those initial sixteen courses, for
a total of four failure-equivalents, due to the variable credit
values of the courses. She also withdrew from five other
courses during the third quarter. Khan concedes, and there
is no question, that the Committee could have dismissed
Khan at this point as she had surpassed three failure equiva-
lents. Instead of dismissing her outright, however, the
Committee gave Khan an opportunity to explain her unsatis-
factory performance. After explaining that her husband had
been ill, the members of the Committee decided to give her a
No. 17-1055                                                5

second bite at the apple. The Committee suspended her,
placed her on academic probation, required her to sit out the
remainder of the year, and retake all the failed and incom-
plete courses the following year.
    Khan repeated her Block I courses beginning in the au-
tumn term 2011, and this time she earned C’s in the classes
she had previously failed and advanced to Block II by the
end of summer 2012. This did not, however, annul the four
failure-equivalents she had already accrued, and they re-
mained relevant for determining Khan’s qualifications for
remaining enrolled should future difficulties arise.
    And those difficulties did arise. By January 2013, Khan
was failing three courses in Block II. She also had recently
become pregnant and was suffering from many pregnancy-
related symptoms including fatigue, nausea, anxiety, and
gestational diabetes. In March, Khan requested and was
granted a two-week medical leave. To support her request,
Khan submitted a letter from her physician stating that he
had been treating Khan for depression and anxiety related to
her pregnancy and that she required accommodations for
her medical issues. After returning from her leave, she re-
quested additional accommodations, supported with a letter
from her counselor, including extended time to take exams,
a quiet room to take exams, and adjustments to her class
schedule and rotations. She also requested a tutor for phar-
macology and to reschedule examinations in pharmacology,
pathology, and microbiology. Midwestern rescheduled
Khan’s pathology and microbiology exams (but not pharma-
cology) and assigned a tutor to assist her with pharmacolo-
gy. Although Midwestern rescheduled some exams, it did
not provide Khan with a quiet room, extend time to take ex-
6                                                  No. 17-1055

ams, or extend the times between exams. Midwestern did
not modify Khan’s rotation locations, and as a result, she
had to drive over two hours round trip every day which
posed a hardship with regard to her pregnancy complica-
tions. Khan also claimed that the tutor did not have time to
meet with her.
    On March 25, 2013, Khan’s pharmacology professor, Dr.
Prozialeck, sent Khan an email notifying Khan that she had
failed seven out of nine exams in his course and requesting
that she come meet with him. Khan alleges that during that
meeting Dr. Prozialeck criticized her for being pregnant, and
told her “there was no scope for her to pass the course as be-
ing pregnant is a fulltime job and required her to stay at
home and play mommy.” R. 59-1 at 10, Page ID 477; R. 59-2
at 2, Page ID 496.
    In addition to the nine exams Khan had already taken
(seven of which she had failed), she also had to make up a
missed exam from earlier in the semester when she was ill.
Her professor scheduled the make-up exam for the end of
the quarter, in accordance with the course policy. In the
meantime, she had to pass the final exam in pharmacology.
On the day of that exam, Khan did not arrive until thirty
minutes after the testing had begun. After arriving, she ex-
plained that she was detained by traffic and requested to
take the exam at a later time because of anxiety, nausea, and
light-headedness due to her pregnancy. Dr. Prozialeck de-
nied her request. Khan alleges that had Midwestern re-
viewed the video footage available from that day it would
have substantiated Khan’s version of events, but she does
not say what the video would have revealed. The recitation
of the facts in the parties’ briefs do not reveal a disagreement
No. 17-1055                                                             7

about the relevant material facts regarding the final exam.
According to Khan, she arrived late, informed the professor
that she was not feeling well, and he denied her request to
take the exam at another time. 2 Khan scored 58% on that fi-
nal examination rendering it impossible for her to pass the
course. The pharmacology professor informed her that there
would be no point in taking the make-up test for the eighth
pharmacology exam originally scheduled for the end of the
term.
    By the end of that spring quarter, in May 2013, in addi-
tion to pharmacology, Khan had failed two other courses,
thereby accruing nine new failure equivalents for a total of
thirteen failure equivalents over a two-and-a-half year peri-
od. After meeting with Khan, the Committee decided to
dismiss her from the program. During the appeal process,
Khan alleged that Dean Karen Nichols told her that given
the complications related to Khan’s pregnancy, Khan could
not handle the responsibilities attendant to the life of a phy-
sician. R. 59-2 at 4, Page ID 498. Khan also claimed that the
president of the University, Dr. Kathleen Goeppinger, in-
formed her that she rejected the diagnosis provided by

2 The only disagreement is whether Khan immediately approached her
pharmacology professor upon arriving at the exam site as she alleges, or
whether she went to her seat and the professor approached her to ask
why she was late, as the University alleges. See R. 59-1 at 11–12, Page ID
478–479. This is not a material conflict. The University also alleged that
many students had already completed the exam by the time Khan ar-
rived 30 minutes after the start and therefore, many did not need the full
ninety minutes to complete the exam. Id. at 11, Page ID 478. Khan states
that she has “no ability to know whether other students had already
completed their exam.” Id. This is neither a conflict nor material.
8                                                   No. 17-1055

Khan’s physicians concerning the complications from her
pregnancy and that pregnancy is not a disease and does not
affect people negatively. Id.
    Khan filed several claims of discrimination, but the only
one that remains for this appeal is her claim under Section
504 of the Rehabilitation Act, 29 U.S.C. § 701 et. seq. In the
district court, the University moved for Summary Judgment,
which the district court granted, concluding, “In the end, no
reasonable factfinder could determine, on this record, that
Plaintiff was ‘otherwise qualified’ to continue at the Univer-
sity (with or without the requested accommodations), be-
cause absent her alleged handicap issues, she ‘still would not
have met the requirements’ to remain enrolled.” Khan v.
Midwestern Univ., No. 1:14-cv-9539, 2016 WL 7188161, at *5
(N.D. Ill. Dec. 12, 2016). We review this conclusion de novo,
viewing the facts and drawing all inferences in Khan’s favor.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Rodri-
go v. Carle Found. Hosp., No. 16-1403, 2018 WL 258995, at *3
(7th Cir. Jan. 2, 2018).
                                 II.
    The Rehabilitation Act prohibits programs and activities
that receive federal assistance (and Midwestern University,
like most institutions of higher learning, does receive such
funding) from discriminating on the basis of disability. The
Act states that, “no otherwise qualified individual with a
disability … shall, solely by reason of her disability, be ex-
cluded from participation in, be denied the benefits of, or be
subjected to discrimination under any program or activity
receiving federal financial assistance …” 29 U.S.C. § 794(a).
No. 17-1055                                                     9

    Although Khan’s statement of the issues focuses on
“[w]hether demeaning comments about Plaintiff’s pregnan-
cy coupled with differential treatment violates the Rehabili-
tation Act,” her argument seems also to assert that the Uni-
versity failed to accommodate her disability. Appellant’s
Brief, Issues Presented for Review. Because both claims—
discrimination and failure to accommodate—require that she
be otherwise qualified for the program, the distinction does
not matter in this case.
    To adequately set forth a prima facie case of discrimina-
tion under the Rehabilitation Act, Khan must establish each
and every one of the following elements: (1) She suffers from
a disability as defined in the statute, (2) she is qualified to
participate in the program in question, with or without a
reasonable accommodation, and (3) that she either was ex-
cluded from participating in, or denied the benefit of that
program based on her disability. Novak v. Bd. of Trs. of S. Ill.
Univ., 777 F.3d 966, 974 (7th Cir. 2015) (citing Jackson v. City
of Chicago, 414 F.3d 806, 810 (7th Cir. 2005)); Garg v. Potter,
521 F.3d 731, 736 (7th Cir. 2008). The Rehabilitation Act fur-
ther requires that a plaintiff show that the program in which
she was involved received federal financial assis-
tance. Novak, 777 F.3d at 974; see also 29 U.S.C. § 794(a). In her
opening brief, Khan explains at length the nature of her dis-
abilities and the University’s discriminatory actions, but fails
to adequately address the district court’s holding that she
was not otherwise qualified for the program.
   The district court assumed for the sake of summary
judgment, as we do too, that Khan suffered from a disabil-
ity—that is, disabling pregnancy-related conditions. But
even if we accept all of Khan’s allegations that she was ex-
10                                                    No. 17-1055

cluded from the program because of her disability, she can-
not succeed on her claim without demonstrating that she
was otherwise qualified to remain in the medical school
program.
    In the context of a university, a person is “otherwise
qualified” if she is able to meet all of the program’s require-
ments in spite of her disability, with or without a reasonable
accommodation. Knapp v. Nw. Univ., 101 F.3d 473, 482 (7th
Cir. 1996) (citing 34 C.F.R. § 104.3(l)(3); 45 C.F.R. § 84.3(l)(3)).
Academic decisions, such as whether a student is qualified
for, or entitled to promotion within a program, must be left
to the broad discretion of the academic institution. See Re-
gents of Univ. of Mich. v. Ewing, 474 U.S. 214, 225–26 (1985)
(citing Board of Curators, Univ. of Mo. v. Horowitz, 435 U.S. 78,
96 n. 6 (1978) (Powell, J., concurring)) (“University faculties
must have the widest range of discretion in making judg-
ments as to the academic performance of students and their
entitlement to promotion or graduation.”); and id. at 90–92
(opinion of the Court)). A court “may not override [the aca-
demic institution’s judgment] unless it is such a substantial
departure from accepted academic norms as to demonstrate
that the person or committee responsible did not actually
exercise professional judgment. Ewing, 474 U.S. at 225. See
also Novak, 777 F.3d at 976 (when assessing discrimination in
academic settings, courts must be mindful that “academic
judgments often rest on necessarily subjective judgments
about academic potential.”); Anderson v. Univ. of Wis., 841
F.2d 737, 741 (7th Cir. 1988) (“The [Rehabilitation] Act does
not designate a jury, rather than the faculty of the Law
School, as the body to decide whether a would-be student is
up to snuff.”)
No. 17-1055                                                              11

    Midwestern’s policies provide for dismissal after a stu-
dent accrues three failure equivalents within one academic
year or four failure equivalents over any period exceeding
one year. By the time Khan requested accommodations for
her disability, she had already accumulated four failure
equivalents from the 2010-2011 academic year. She was also
irreversibly failing three other courses in Block II, and in two
of those classes she had not requested any accommodations.
See R. 57-1 at 71, Page ID 265; R. 57-1 at 155–157, Page ID
349–351. All of the classes she failed in Block II spanned the
fall, winter and spring quarters. Even taking Khan’s claim
that she requested accommodations in mid to late March—a
fact the University contests—by that time she had already
failed approximately seven of nine exams in pharmacology,
three out of five exams in osteopathic manipulative medi-
cine, and three out of six exams in Topics in Medicine. See R.
57-1 at 71, Page ID 265; R. 57-1 at 155–157, Page ID 349–351;
R. 57-6 at 4, Page ID 432 3. Moreover, by the time the Com-
mittee made the final decision to dismiss Khan from the
University, the sinking ship had reached its inevitable grave
at the bottom of the sea. Khan had indeed failed all three of
those three-quarter-long courses that she had been failing
even before the pregnancy, thus accruing an additional nine


3 These are the statistics University counsel asserted at oral argument.
Oral Argument at 15:56–16:30, but are also supported by the record cites
listed here. Because the date of the accommodation request is contested,
it is difficult to determine with precision the exact number of exam fail-
ures by the time of the request, but the chart at R. 57-1 at 71, Page ID 265
makes clear that by the time that Khan alleges she made the accommoda-
tion request, she had failed a clear majority of exams she took.
12                                                         No. 17-1055

new failure equivalents for a total of thirteen failure equiva-
lents, over a two-and-half year period.
    Under the University’s policy, Khan’s four accumulated
failure equivalents in the 2010-2011 academic year rendered
her eligible for dismissal long before she became pregnant
and acquired what she alleges were pregnancy-related disa-
bilities. 4 Khan concedes that these failures alone generally
lead to dismissal.
    The University, however, used its academic judgment
and offered Khan a second chance. The second chance did
not erase her prior record but allowed her to prove that she
could be successful going forward. This she did not do. Soon
after starting her second year of medical school (Block II),
she found herself on the cusp of failing yet again. We need
not quibble over whether she could have succeeded had she
been granted all of the accommodations she requested, or
whether the University reasonably denied some of the ac-
commodations, because even under Khan’s version of the
facts, she was not qualified for the program even before she
requested accommodations, and even, in fact, before she be-
came pregnant.



4 Although pregnancy is not, in and of itself, a disability, the Supreme
Court’s latest guidance on pregnancy-related disabilities in the work-
place indicates that pregnant employees who seek to show disparate
treatment in the workplace may do so through the application of the
burden-shifting framework established in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973). Young v. United Parcel Serv., Inc., 135 S. Ct.
1338, 1354 (2015). We can assume, without deciding, that the Rehabilita-
tion Act would treat pregnancy-related disabilities similarly.
No. 17-1055                                                           13

   Khan argues that she was otherwise qualified because
she had passed several classes in the program including mi-
crobiology; infectious diseases and their agents; immunolo-
gy; pathology; psychiatry; patients physicians and society;
practice of medicine; and osteopathic manipulative medicine
workshop. The requirements for the medical degree pro-
gram, however, were not that she pass several classes, but
that she not accumulate three failure equivalents in a single
academic year or four failure equivalents spanning more
than one year. This she could not do. She accumulated thir-
teen failure equivalents—more than triple the permissible
amount.
   For the first time in her reply brief, Khan makes the du-
bious claim that there is a question of fact as to whether she
actually did obtain four failure equivalents in her first year.
The electronically filed copy of her reply brief states: 5
        Moreover, a question of fact exists as to wheth-
        er Ms. Khan in fact obtained four failure
        equivalents because the courses just began
        when she had to suspend her participation in
        the courses due to extenuating circumstances
        concerning her family that Midwestern
        acknowledged. Such a fact begs the conclusion
        as to how Ms. Khan could fail such courses she
        did not even begin.
Electronically filed Reply Brief at 8. Perhaps there may be a
question of fact as to why or how Khan failed her courses,

5 As we discuss below, the electronic and paper copies of the reply brief
are not the same.
14                                                   No. 17-1055

but Khan has never before pointed to any factual evidence
that suggested she did not, in fact, fail those courses in her
Block I schedule. To the contrary, Khan had previously re-
peatedly conceded this fact time and again. In her Response
to Defendant’s Statement of Undisputed Material Facts she
does not deny that she failed three courses (Anatomy 1511-
Histology, Anatomy 1550-Gross Anatomy/Embryology,
Physiology 1501-Physiology), and that these were worth
four failure equivalents. R. 59-1 at 5, Page ID 472. She states
only that she was forced to withdraw from three other
courses in the following term. Id. And in her deposition she
conceded “[t]he first year I had issues. I failed anatomy, be-
ing one, and physiology being a second course that I re-
member off the top of my head.” R. 57-1 at 97, Page ID 291.
Finally, and perhaps most objectively, her transcript une-
quivocally reports that she failed Anatomy 1511, Anatomy
1550, and Physiology 1501 in her first year. R. 57-1 at 88,
Page ID 282. Not only is the argument spurious, and raised
for the first time on appeal, but Khan offers not a shred of
evidence to support it. A party seeking or oppos-
ing summary judgment must support her factual assertions
about disputed facts by using citations to point to specific
particular parts of the record. McKinney v. Office of Sheriff of
Whitley Cty., 866 F.3d 803, 808 (7th Cir. 2017) (citing Fed. R.
Civ. P. 56(c)(1) & (c)(3)). A party cannot create a dispute of
material fact simply by spewing “unsupported ipse dixit
[that] is flatly refuted by the hard evidence proffered by” the
opposing party. Turner v. The Saloon, Ltd., 595 F.3d 679, 690–
92 (7th Cir. 2010); see also Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 586 (1986) (stating that a party op-
posing summary judgment “must do more than simply
No. 17-1055                                                              15

show that there is some metaphysical doubt as to the mate-
rial facts.”)
    It appears that Khan, perhaps having second thoughts
about lobbing this new and wholly unsupported claim in a
reply brief, scaled back the substance of the claim between
the electronic and paper filing of the reply brief. In the paper
copy of the reply brief she appears to be walking back the
claim, now disputing only the failure of one particular
course and not all three. The revised sentence reads:
        Moreover, a question of fact exists as to wheth-
        er Ms. Khan in fact obtained four failure
        equivalents because one course just began
        when she suspended her participation in the
        course due to the extenuating circumstances
        concerning her family that Midwestern
        acknowledged. Such a fact begs the conclusion
        as to how Ms. Khan could fail this course she
        did not even begin.
Paper copy of filed Reply brief at 8. A court cannot operate
and render judgment with a moving target—where some
judges may have read one version of a legal argument and
other judges a second version. We cannot peruse both doc-
uments line by line to determine if there have been changes
(although in this case we have). A party must file one brief
with the court, and to alter one version without informing
the court is unethical. 6 We can have no confidence whatso-



6 It is particularly troubling here because the parties did not file the pa-
per copy of the brief until two days after oral argument. Appellate Rec-
16                                                            No. 17-1055

ever in the integrity of the reply brief and therefore we pay it
no heed.
    Our confidence was further eroded by multiple misrep-
resentations of the record. The reply brief states that Khan’s
pharmacology professor, Dr. Prozialeck, advised her that it
was mathematically possible for her to pass her second year
curriculum by getting a “C” in his course. Reply Brief at 7.
For this assertion the reply brief cites to pages R. 57-1 at 142–
144, Page ID 336–338 of the record. A careful reading of
these pages reveals no such evidence. Not only did Prozi-
aleck not advise Khan that it was mathematically possible
for her to pass the Block II coursework, he advised her that it
was mathematically impossible for her to pass his singular
pharmacology course. If one reads just a bit past the pages to
which the reply cites for this proposition it becomes clear
that, even according to Khan’s own words and testimony,
this is the exact opposite of what Prozialeck asserted. Prozi-
aleck unequivocally stated, and Khan did not disagree (she
could not, as it was clearly stated in two different e-mails)
that it was not mathematically possible for her to pass his
course. 7 In fact, what Khan alleges in her deposition (just af-


___________________________
ord at 45. Moreover the parties filed the initial reply brief late relying on
the magnanimity of the court to grant the motion instanter. Id. at 46.
7 The professor’s e-mail dated May 14, 2013, states: “it is mathematically
impossible for you to pass the course at this point. The minimum num-
ber of points to achieve a passing grade of 70% would be 357 (out of a
total of 510 possible points). Even if you scored a perfect 30/30 on the
makeup exam, you would only have 338 points, which would be well
short of the 357 needed to pass.” R. 57-1 at 66–67, Page ID 260–61.
No. 17-1055                                                            17

ter the pages cited in the reply brief) is not that Prozialeck
advised her that that she could mathematically pass any-
thing, but rather that she calculated that it might have been
mathematically possible for her to pass pharmacology if she
had appealed to the Committee to allow her to retake the fi-
nal exam, and if they agreed to allow her to retake the exam,
and if she passed the final exam (a final exam in a class in
which she had failed eight of the previous ten exams), and if
she also passed the makeup exam that she had missed. R. 57-
1 at 146–48, Page ID 340–42. The assertion that Prozialeck
advised her that she could pass the second year curriculum
is both false and fantastical. Once again, the reply brief
makes assertions without facts supporting it and, more
egregiously by asserting facts incorrectly.
   The district court correctly found that there were no gen-
uine disputes on issues of material fact. Khan failed more
courses than permitted under the policy. Most of her fail-
ures—enough to qualify her for dismissal—occurred before
the onset of the disability she claimed and her request for
accommodations. Allowing Khan a second chance to take
her first year medical school courses again did not make her
qualified for the program. She was still unqualified under
the policy of the school; the school simply allowed an un-

___________________________
His follow up e-mail, sent after she continued to request a time to take
the make-up exam, reiterates: “As I told you in my previous message, it
is mathematically impossible for you to pass the course, even with a per-
fect score on the missed exam. The reality is that you failed the course …
The fact that you still want to take the makeup exam suggests that you
might not fully understand or be accepting of this situation.” R. 57-1 at
66, Page ID 260.
18                                                No. 17-1055

qualified student a chance to prove herself qualified going
forward. Khan was unable to do so. She continued to fail
courses, including courses for which she had not requested
any accommodations. Khan failed other courses for which
she was given accommodations. Khan argues that she was
not given the full panoply of accommodations she request-
ed, but we need not reach the issue as to whether the ac-
commodations provided were reasonable and sufficient.
Khan was not qualified for the program long before the
question of accommodations even arose.
    Even assuming that the facts as presented by Khan oc-
curred as she says they did, by the terms of the school’s poli-
cies, she was not otherwise qualified for the program. The
district court’s grant of summary judgment for Midwestern
University is AFFIRMED.